In re: James Johnson, et al., applying for writs of certiorari, prohibition, and mandamus.
Bond reduced.
IT IS ORDERED that the amount of bail be reduced in the following cases to the amounts indicated:
James Johnson $40,000.
Thos. Lee Caldwell 75,000.
Jerry J. Trent 75,000.
Roger Goff 75,000.
Joseph A. Fitch 25,000.
Danny Ryan 40,000.
Earl Spencer 50,000.
Stacy J. Boudreaux 25,000.
Kenneth F. Vandervort 40,000.
Billie Dean Spradlin 40,000.
Stephen A. Anderson 75,000.
Junior L. Barrett 50,000.
Jack Nichols 75,000.